                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                            3:18-cr-00059-MOC-DCK-1

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                           ORDER
GREGORY CLIFTON HOOKS,                 )
                                       )
                  Defendant.           )
_______________________________________)

      THIS MATTER is before the Court on Defendant’s pro se Motion for Compassionate

Release/Reduction of Sentence. (Doc. No. 32). Defendant seeks a reduction based on the

COVID-19 pandemic, as well as, family circumstances.

                                          ORDER

       IT IS, THEREFORE, ORDERED that within 20 days the Government shall file a

response to Defendant’s motion.



                                               Signed: January 15, 2021




      Case 3:18-cr-00059-MOC-DCK Document 34 Filed 01/15/21 Page 1 of 1
